Citation Nr: 0618840	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-35 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which denied the benefits sought on 
appeal.   

The veteran testified before the undersigned in August 2005 
at a Travel Board hearing at the RO.


FINDINGS OF FACT

1.  The objective medical evidence is in equipoise as to 
whether the veteran's current bilateral hearing loss is 
related to service.

2.  The objective medical evidence is in equipoise as to 
whether the veteran's current tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2005).

2.  Resolving all reasonable doubt in the veteran's favor, 
tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2005); 38 C.F.R.           §§ 
3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  The claim was initially adjudicated after 
receiving appropriate notice under VCAA, thereby meeting 
timing requirements of VCAA.

In a letter dated in January 2004, the veteran was 
effectively furnished notice of the types of evidence that he 
needed to send to VA in order to substantiate his claims for 
service connection for the claimed disorders.  In this 
context, he was notified as the types of evidence VA would 
assist him in obtaining.  In addition, the veteran was 
informed of his responsibility to identify, or submit 
directly to VA medical evidence needed to substantiate his 
claims.  He was also asked to provide medical evidence of a 
current disability, evidence of a disease or injury in 
service, and medical evidence of a link between his current 
disability and service.  The RO further asked the veteran to 
submit any evidence in his possession that pertains to his 
claims for service connection.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, because the claims for service connection for 
bilateral hearing loss and tinnitus are being granted, the RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
including VA examination reports; and statements made and 
testimony given by the veteran in support of his claims.

In sum, not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied, because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claims.

II.  Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for aggravation of a preexisting disability.  See 38 
C.F.R. § 3.306 (2005).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, either though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units. 

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The material factual background of this case follow.  Service 
personnel records include letter orders dated in October 
1962, which shows that during active duty, the veteran was to 
attend U.S. Army SE Signal School, Fort Gordon, Georgia, 
beginning in November 1962 for nine weeks.  He also was to 
attend U.S. Army Signal School, Fort Monmouth, to attend 
Signal Support Officer Course, class number 2, reporting 
February 17, 1963 and closing April 1963.  He was also 
selected for testing under Differential Officer Performance 
Program.

Service medical records include none containing evidence of 
any treatment for ear injury, or complaints or findings of 
hearing loss or tinnitus.  Service medical records include 
the reports of medical history and examination in November 
1962, at the time of entry into active duty.  At that time, 
the veteran reported no problems regarding ear trouble.  On 
examination, the ears and drums were normal.  The report 
contains findings from audiometric examination, which shows 
that audiometric testing revealed pure tone thresholds 
(converted from ASA units to ISO units) of 15, 0, 0, 0, and -
5 decibels, on the right, and of 15, 10, 10, 5, and 5,
at 500, 1,000, 2,000, 3000, and 4,000 Hertz, respectively.

Service medical records include the reports of medical 
history and examination in September 1964, at the time of 
separation.  At that time, the veteran reported no problems 
regarding ear trouble.  On examination, the ears and drums 
were normal.  On whisper test the results were 15/15, 
bilaterally.  The report contains findings from audiometric 
examination, which shows that audiometric testing revealed 
pure tone thresholds (converted from ASA units to ISO units) 
of 15, 10, 10, and 5 decibels, bilaterally, at 500, 1,000, 
2,000, and 4,000 Hertz, respectively.

During Examinations for retention in U.S. Army Reserves, 
conducted in April 1969 and June 1973, the veteran reported 
no problems regarding ear trouble.  On examination, the ears 
and drums were normal.  Audiometric testing  in April 1969 
revealed pure tone thresholds of 10, -10, -10, and 0 
decibels, on the right, and of 0, -10, 0, and 25, at 500, 
1,000, 2,000, and 4,000 Hertz, respectively.  Audiometric 
testing  in June 1973 revealed pure tone thresholds of 5, 5, 
5, 5, and 5 decibels, on the right, and of 15, 10, 10, 15, 
and 25, at 500, 1,000, 2,000, 3000, and 4,000 Hertz, 
respectively.

The report of an October 2000 private audiometric examination 
shows that the veteran reported complaints of hearing loss 
and tinnitus; and that he had no pain or pressure, and no ear 
surgeries or problems.  He reported that he had had noise 
exposure in the military.  An associated audiogram contains 
results only in a graphic representation; there are no 
specified auditory thresholds.  However, the results for the 
left and right ears clearly reflect hearing loss disability 
in the left ear  for VA purposes, and lesser but significant 
hearing loss in the right ear. 

The report of a September 1997 VA audiological examination 
shows that on review of the claims file, the examiner noted 
that on release from active duty, the veteran had normal 
hearing, and in 1973, he had normal hearing.  During that 
examination, the veteran reported that he had exposure to 
noise in service; and no noise exposure post service when he 
worked in medical sales.  He reported having bilateral, 
constant mild tinnitus since 1961.  

The report contains findings from audiometric examination, 
which shows that audiometric testing revealed pure tone 
thresholds of 15, 15, 20, 40 and 45 decibels in his right 
ear, and of 20, 15, 35, 85, and 75 decibels in his left ear, 
at 500, 1,000, 2,000, 3000, and 4,000 Hertz, respectively.  
The report contains a diagnosis of bilateral high frequency 
sensorineural hearing loss; and that based on review of the 
claims file, normal hearing at release from active duty, it 
is not likely that the hearing loss was incurred in service.

The report of a September 1997 VA examination for ear disease 
contains a narrative history that the veteran reported he was 
exposed to significant noise with rifles and training and 
boot camp firing on the range.  After firing rifles he had 
ringing in his ears for seven to eight days constantly, and 
very loud.  He reported that his tinnitus started at that 
time, and has remained constant in both ears, and has not 
intensified or gotten worse over the years.  He reported 
being aware of a significant hearing problem in the last 15 
to 20 years.  He reported that he had no noise exposure prior 
to service, and definitely none after.  The examiner noted 
that the service separation audiogram in 1964 revealed 
hearing being in the normal range, in fact excellent.

After examination, the report contains a diagnosis that since 
the veteran had no hearing loss audiometrically at separation 
in 1964, it is not as likely as not that his present hearing 
loss is secondary to his in-service noise exposure.  Also, 
the report contains a diagnosis of tinnitus by history alone 
started in 1962, while in service, and it is as likely as not 
secondary to the noise exposure at that time. 

The report of a June 2004 private audiometric examination 
shows that the veteran reported a history of tinnitus and of 
noise exposure in the military.  An associated audiogram 
contains results only in a graphic representation; there are 
no specified auditory thresholds.  However, the results for 
the left and right ears clearly reflect hearing loss 
disability in both ears for VA purposes.  The examiner 
concluded with an opinion that the high frequency, 
sensorineural hearing loss is compatible with a history "of 
noise exposure, i.e. guns, etc. he was exposed to in the 
military."

During an August 2005 Travel Board hearing before the 
undersigned, the veteran testified that he was exposed to 
noise/acoustic trauma during service.  He testified that he 
was exposed to rifle fire during annual weapons 
qualification; and that during Army Officer Differential 
Performance Testing Program at Fort Gordon, Georgia, he was 
exposed to rifle fire and explosions of M80s in close 
proximity.  He testified essentially that after service he 
had no work-related noise exposure in his job which involved 
calling on hospitals and other medical care facilities.

On review of the evidence, as discussed above, the medical 
evidence makes it clear that there is a present "hearing loss 
disability" as defined by the provisions of 38 C.F.R. § 3.385 
(2005).  The record also includes sufficient medical evidence 
of a diagnosis of tinnitus.  Because the record contains 
competent medical evidence of a current bilateral hearing 
loss (as defined under C.F.R. § 3.385) and tinnitus, and no 
evidence to the contrary, the Board concedes the presence of 
such disabilities.  The question therefore is whether these 
disabilities were incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.

At his separation examination, there is no indication to show 
that criteria for a present "hearing loss disability" as 
defined by the provisions of 38 C.F.R. § 3.385 (2005), or 
evidence of tinnitus.  The Board observes, however, that the 
evidence of record indicates that the veteran was exposed to 
acoustic trauma/loud noise associated with periodic military 
training involving firing of rifles and explosion of M80s.  
Service connection claims must be considered on the basis of 
places, types and circumstances of the claimant's military 
service.  38 C.F.R. § 3.303(a) (2005).  

The veteran has provided credible statements and testimony, 
which indicate exposure to significant noise as discussed 
above, involving exposure to rifle fire and close proximity 
to exploding M80s during periods of training.  Further, the 
reported history of noise exposure during service is entirely 
consistent with the place and circumstances of the veteran's 
service associated with his periods of training, which was 
indicated in letter orders dated in October 1962.  The 
reported history of noise exposure indicates that the veteran 
was most likely exposed to loud noise, including as testified 
to by the veteran, from weapon fire and M80s explosions.  
There is no indication that the veteran's civilian work since 
1964, exposed him to any significant loud noise.  There is 
only a small indication of recreational exposure to noise 
associated with infrequent hunting.

The Board has taken into consideration the opinions discussed 
above.  The opinions from the two VA examiners do not support 
the veteran's claim with respect to the hearing loss claim, 
but the opinion of the examiner for the VA ear disease 
examination does support the veteran's claim with respect to 
tinnitus.  The private examiner at the June 2004 audiological 
examination opined that the veteran's hearing loss was 
compatible with a history of noise exposure to guns, etc., to 
which the veteran was exposed during service.  The claimed 
exposure to guns, etc., is consistent with the places, types 
and circumstances of the claimant's military service.  

Thus, there is evidence to link the current tinnitus to noise 
exposure in service; and regarding the veteran's hearing loss 
claim, the opinions against his claim are in counterpoise to 
an opinion supporting his claim.  Thus, giving the veteran 
the benefit of the doubt, the Board finds the evidence to be 
in equipoise with respect to both claims.  Under such 
circumstances, with the resolution of all reasonable doubt in 
the veteran's favor, the Board concludes that service 
connection is warranted for bilateral hearing loss and for 
tinnitus.  
 
 
ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


